IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50134
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL CORTEZ,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-99-CR-192-ALL-FB
                        - - - - - - - - - -
                         February 15, 2001

Before SMITH, BENAVIDES, and DENNIS Circuit Judges.

PER CURIAM:*

     Raul Cortez appeals his conviction and sentence following

his guilty-plea to possession with intent to distribute cocaine

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).   Cortez

argues that the waiver-of-appeal provision in his plea agreement

should not be enforced and that the district court failed to

comply with FED. R. CRIM. P. 11(d) and (e) at rearraignment.    He

asserts that he should not have been sentenced as a career

offender, and he contends that the failure to allege drug

quantity and the sentencing enhancements in the indictment

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-50134
                                  -2-

constitutes plain error under Apprendi v. New Jersey, 120 S. Ct.

2348 (2000).

     We pretermit the waiver-of-appeal issue in light of United

States v. Robinson, 187 F.3d 516 (5th Cir. 1999), and address the

merits of Cortez’s claims.    The plea agreement was disclosed and

discussed at rearraignment, and the district court confirmed that

the agreement resulted from prior discussions between the

parties.   Therefore, the district court complied with FED. R.

CRIM. P. 11(d) and (e).

     We review de novo the district court’s finding that Cortez’s

two prior convictions for possession with intent to distribute

marihuana were unrelated and thus justified imposition of the

career offender enhancement under U.S.S.G. § 4B1.1.    United

States v. Ford, 996 F.2d 83, 85 (5th Cir. 1993).    Cortez contends

that his prior convictions were related because they were part of

a “common scheme or plan.”    Cortez was convicted in North

Carolina for his involvement with a shipment of 175 pounds of

marihuana from Texas to North Carolina in 1988.    He was convicted

in Texas in 1989 after he was found at a residence containing

approximately 1,800 pounds of marihuana.    Although Cortez

contends that the marihuana was coming from the same source in

Mexico and was traveling through the same channels to North

Carolina, the evidence at sentencing established that the large

amounts of marihuana stored in Texas were shipped to areas other

than North Carolina.

     Similar crimes are not necessarily related.    See United

States v. Robinson, 187 F.3d 516, 519 (5th Cir. 1999).    Cortez’s
                          No. 00-50134
                               -3-

contention that his prior convictions were related is without

merit because there is no evidence that the offenses were jointly

planned or that it was evident that the commission of one would

entail the commission of the other.    See id. at 520; United

States v. Ford, 996 F.2d 83, 86 (5th Cir. 1993).

     In Apprendi, the Supreme Court held that “[o]ther than the

fact of a prior conviction, any fact that increases the penalty

for a crime beyond the prescribed statutory maximum must be

submitted to a jury and proved beyond a reasonable doubt.”

Apprendi, 120 S. Ct. at 2362-63.   To the extent that Cortez’s

sentence enhancements were based on prior convictions, this is

specifically excluded by Apprendi.    Additionally, Cortez’s

indictment and plea agreement indicated a drug quantity, and his

sentence did not exceed the statutory maximum prescribed for his

cocaine offense without reference to a drug quantity.   Therefore,

there was no error, plain or otherwise.    See United States v.

Doggett, 230 F.3d 160 (5th Cir. 2000).

     AFFIRMED.